El Juez Asociado Se. Wolf,
emitió la opinión del Tribunal.
El presente es un recurso de apelación interpuesto contra una providencia dictada por la Corte de Distrito de Mayagüez, desestimando una solicitud para suspensión de pagos. La petición para la suspensión se entendía hecha de acuerdo con las disposiciones de la Orden General No. 224, y fué pre-sentada en 18 de Julio de 1903. En la misma fecba la Corte dictó una providencia exigiendo, que el peticionario cumpliera con las disposiciones de dicha Orden General. -En 24 del mis-mo mes el abogado del peticionario compareció en la Corte y fué notificado de la providencia de la misma. En el dia 15 de Agosto dé 1903 el peticionario presentó una declaración jurada de activo y pasivo. De modo que la presentación de dicha declaración tuvo lugar más de diez dias después de la presentación de la petición original.
Tuvo lugar la vista de este recurso en 29 de Noviembre de 1904, con asistencia del abogado defensor del apelante, quien alegó que los diez dias á que hace referencia la sección 2a. de la Orden General número 224, deben contarse desde la fecha en que dicho peticionario fué notificado de la providencia de la Corte.
La ley no expresa ninguna razón que justifique una orden de parte del Tribunal, ni necesidad alguna para notificar al peticionario. El mismo se comprometió’á presentar la relación dentro del término de diez dias de haber presentado su solici-tud, y no fué necesario otra notificación. Pero no es necesa-rio considerar este extremo.
La copia en Español de la Orden General prescribe (en sus secciones 1 y 2)' lo siguiente:
I. — Todo comerciante podrá constituirse en estado de suspensión de pagos dentro de las 48 boras siguientes á habérsele reclamado judicial ó extrajudicialmente, una obligación de plazo vencido.
II. — Es indispensable que, dentro de diez días se presente reía-*563ción de acreedores 7 deudores con expresión de las sumas • debidas á cada acreedor, y una memoria en que se indiquen las causas que' ban producido tal estado y también la proposición de quita ó espera ó de ambas cosas, que se liaee á los acreedores. ’ ’
La sección 2a. parece ser muy clara al efecto de que los diez días á que se refiere deben contarse desde la fecha de la presentación de la solicitud. ■
Sin embargo, la copia original en Inglés de dicha-orden dice así:
I. — -Any merchant may m,ake legal announcement ■ of his having suspended payment, within forty-eight hours next following the judicial or extrajudicial demand for payment of an obligation due and payable to him.
II.- — Within ten days thereafter-it shall be; his duty to file a sworn statement of his liabilities and assets, specifying the amount due to each creditor, thle same to be accompanied by a report of the causey which led to his embarrassment and the proposition he makes for settlement with his creditors”.
■ Si la copia, española es algo dudosa, las palabras within ten days thereafter, en la original son conclusivas.
La disposiciones de la Ley son claras y mandatorias y la providencia de la Corte desestimando la' petición' debe con-firmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Figueras y MacLeary.